Title: From George Washington to Peter Chester, 25 March 1773
From: Washington, George
To: Chester, Peter



Sir,
Virginia March 25th 1773.

Mr Wood the bearer of this is a Gentleman of Virginia upon a Tour to Florida—He proposes before his return to explore some of the ungranted Lands in your Government; and, as I have never yet been able to Locate the Lands which I am entitled to under his Majesty’s Proclamation of October 1763 has promised that, if he meets with such Lands as he thinks will answer my purpose to have 10,000 acres Surveyd for me 5,000 of which I am entitled to in my own Right by virture of that Proclamation, the residue by purchase—Certificates of which Claims will be presented to your Excellency by Mr Wood under the hand and Seal of Lord Dunmore our present Governor.
The entire ignorance I profess to have of the Climate & Soil—the advantages & disadvantages, of the Country of West Florida is the Reason why his Lordships certificates are Couchd in such general terms; and of my giving Mr Wood a discretionary power to locate, or not, as he may be influenced by these appearances—should he meet with a spot however favourable to my wishes, I have no doubt of your Excellency’s Granting the Land with such Indulgences as have been practiced in similar Cases, agreeable to His Majesty’s gracious Intention, the terms of which I shall endeavour, strictly to comply with, as I shall do for a greater quantity, if Mr Wood should be able to procure it of such a quality, & under such favourable restrictions as he shall conceive advantageous; the matter being left to him to judge of, from observation and enquiry.
Could I, a stranger Sir, undertake with any degree of propriety to recommend Mr Wood, I should briefly add that, he is a Gentleman well esteemd in Virginia, and, I am perswaded would not disgrace any little Civilities you might please to bestow on him—I have the honour to be with very great respect Yr Excellency’s Most Obedt & Most Hble Servt

Go: Washington

